Title: Enclosure: [Schedule] A: Additional Estimate of Monies Required for the Services of the Present Year, 6 August 1790
From: Nourse, Joseph
To: Hamilton, Alexander


[SCHEDULE] A
Additional Estimate of Monies Required for the Services of the Present Year.
For the payment of the Civil and Military Establishments under the Acts passed during the present Session—for defraying the Expense of the enumeration Law—for the payment of Claims founded upon Contracts made by the late Government, and which have been adjusted at the Treasury since the former Estimate of Extraordinaries was presented under date of 1st. March 1790—to make good some deficiencies in the former Appropriation by Congress—and for other Purposes.






Dollars. Cts.
 Dollars. Cts.


For the payment of the Civil & Military Establishments provided for by Acts passed during the present Session




Judicial Department




For the Salary of the District Judge for the State of Rhode Island, from July 3d. 1790 the time of his appointment to 31 December




   1790, at 800 Dollars pr. Annum
398. 90



For the Salary of the District Judge, for the State of North-Carolina, from June 8th. 1790 the time of his appointment to the 31




   December 1790, at 1500 Dollars pr. Annum
  850. 68.





1,249 58


Government of the Territory of the United States South of the River Ohio




The Governor for his Salary as such, and for discharging the Duties of Superintendant of Indian Affairs in the southern Department, from the 8th. June 1790 the time of his appointment to




   31 December 1790, at the rate of 2000 Dollars pr. Annum
1,134. 24.



  Secretary for same time—at 750 Dollars pr. Annum
425. 34.



  Two Judges, at 800 Dollars each amounts to
  907. 39.





2,466 97


Frederick William Steuben




For the payment of his Annuity for one year, commencing on the




   1 January 1790 and ending 31 December following

2,500 —


Department of War




Additional Expense of this Department for the Year 1790 in consequence of the “Act for regulating the Military Establishment of the United States passed the 30 April 1790” as estimated by the Secretary at War.





Pay, Subsistence and Forage for a Battalion of Infantry and sundry Staff Officers in addition to those now in service to commence on the 1 July 1790.




Pay







1
Major
6
months
at
40
Dollars

240.—


4
Captains
“
“

30
“
each
720.—


4
Lieutenants
“
“

22
“
“
528.—


4
Ensigns
“
“

18
“
“
432.—


16
Sarjeants
“
“

3 50/100
“
336.—


16
Corporals
“
“

2 75/100
“
264.—


8
Musicians
“
“

2

“
96.—


264
Privates
“
“

2

“
3,168.—








5,784. —



Staff







2
Inspectors
6
months
at
30
Dollars
each
360.—


3
Adjutants
“

10

“
180.—


3
Quarter Masters
“

5

“
90.—


1
Pay Master
“

5

“
30.—


4
Senior Musicians
“

3 50/100
“
 84.—








744. —



3 Surgeons Mates more are specified in the before mentioned Act of the 30 April two of whom being only employed under the former Acts of Congress are found necessary for the service. Pay from the




  1 May to 31 Decr. 1790 at 24 Dolls. pr. Month
576. —



Subsistence







For
1 Major 6 Months or
184
days at 4 Rations Per day is
736.


4 Captains
“
at 3 pr. day
2,208.


4 Lieutenants
“
2 pr. day
1,472.


4 Ensigns
“
2 pr. day
1,472.



   Rations. 6,992. at 12 Cents



839.  4



3 Surgeons Mates from 1 May 245 days at 2 Rations each per day 1470 Rations at 12 Cents
176. 40



Forage







1 Major
6 Months
at 10
Dollars
60.—


2 Inspectors
“
10
“
120.—


3 surgeons Mates
8 Months
6
“
144.—








324. —



Rations




308 Non Commissioned Officers & privates—184 days Viz from




    1 July to 31 Decr. 1790 is 56.672 Rations at 12 Cents pr.
6,800. 64



Clothing






  
    308 suits at 20 Dollars pr.
    is
  


6,160. —




Quarter Masters Departmt




Including the Transportation of the Recruits to the frontiers—the removal of Troops from one Station to another, the transportation of Clothing, Ordnance, & Military Stores to the respective posts, the hire of Teams and Pack horses, the purchase of Tents, boats, axes, camp-kettles boards, firewood, Company books, Stationary for the Troops and all other expences in the 




   Quarter Masrs. Department
5,000. —



Hospital Departmt




Medicines Instruments &c.
250. —



Contingencies of the War Dept




For Maps, hiring Expresses, Printing, loss of Stores of all kinds,




   advertising and apprehending deserters
  750. —



Dolls.
27,404.  8



The Pay of the non Commissioned Officers and Privates of the Infantry and Artillery now in service is extended at the rate of the Old Establishment until the 31 December 1790, on a supposition that the distances of their several Stations will prevent an Arrangement for replacing them on the new Establishment until that Period. But the alteration of the Pay, Subsistence & Forage of the Officers which will commence on the 1 May 1790, in consequence of the Act of the 30th. of April last, reduces the sum required for them in the Estimate of the 31 December last—2,252. 40/100 Dollars. It is however to be observed that in the said Estimate of the 31 December last the Sum of 824 Dollars required for the forage of the Officers now in Service for the present year was omitted—this Sum being allowed for that purpose will leave a Surplus in the last Estimate of 1,428 40/100 Dolls. already provided for by the last
 1,428. 40



Appropriation, which being deducted from this Estimate




   will leave the Sum of
25,975. 68



In an additional Estimate the Secretary at War states to the Secretary of the Treasury that there will be required to pay Captain Aaron Holden—Pay for January, February, March, &







     April 1783
  160.—


     Ditto. for his Subsistence
   33.25.








204. 25



There is also required to pay Stephen Moore Proprietor of West-Point, so much heretofore short estimated by the Secretary at War for







  
       Rent for the Year 1789
    37.50.
  
  
       And also for the Year 1790
    37.50.
  







    75. —





26,254 93


Light Houses, Beacons, Buoys &c.




In addition to the sum heretofore Granted for the Support, Maintenance and Repairs of Light Houses Beacons, Buoys & public Piers—there will be required for the State of Rhode Island.





  
    
         
      Dollars 445  
    
    
             “ North Carolina
           
    
  


445   


☞ The Secretary of the Treasury has not yet received a full Estimate for North Carolina it is therefore left open for a future appropriation.




The former Estimate for the support of the Light House and Beacon at Sandy Hook for the Year 1790 proves less than the necessary Expenditures according to accounts settled at the Treasury by the Sum of Dollars. 539.95




To which add so much which will be required up to 31 December 1790
387.19





927. 14



There are other Objects relating to the security of the Navigation which do not fall within the letter of the Act respecting Light Houses &c. but which being of a similar nature it is presumed wou’d come within the reason of a provision for the Objects expressed in that Act. An Appropriation for this purpose is therefore submitted of
  1,000. —





1,927. 14


For defraying the Expense of the Act for the Enumeration of the Inhabitants of the U.S.




The allowance to the Marshalls under the said Act is as follow’s. Vizt.










  
    Dollars
  
  
    For the
    District of
    Maine
    200.—
  
  
    “
    New Hampshire
    200.—
  
  
    “
    Massachusetts
    300.—
  
  
    “
    Rhode Island
    100.—
  
  
    “
    Connecticut
    200.—
  
  
    “
    New York
    300.—
  
  
    “
    New-Jersey
    200.—
  
  
    “
    Pennsylvania
    300.—
  
  
    “
    Delaware
    100.—
  
  
    “
    Maryland
    300.—
  
  
    “
    Virginia
    500.—
  
  
    “
    Kentucky
    250.—
  
  
    “
    North Carolina
    350.—
  
  
    “
    South Carolina
    300.—
  
  
    “
    Georgia
    250.—
  







3,850. —




“By the said Act the Assistants to the Marshalls are allowed at the rate of One Dollar for every




One hundred and fifty persons by them returned where such persons reside in the Country: and where such persons reside in a City or town containing more than five thousand Persons, they are allowed One Doller for every three hundred persons: and where from the dispersed situation of the Inhabitants in some divisions, One Dollar for every One hundred & fifty Persons shall be insufficient, the Marshalls with the approbation of the Judges of their respective Districts may make a further allowance to Assistants in such divisions as shall be deemed an adequate Compensation provided the same does not exceed One Dollar for every fifty Persons by them returned.”




If therefore three dollars are estimated for every five hundred Persons thus to be returned, and the Enumeration is calculated at three millions of Inhabitants, there will be required from the




Treasury of the United States to pay the said Assistants
18,000. —




21,850 —


For the payment of Claims founded upon Contracts made by the late Government and which have been adjusted at the Treasury since the former Estimate of Extraordinaries was presented under date 1 March 1790




Indian Department




To Richard Butler late Superintendant of Indian Affairs in the Northern Department appointed by Act of Congress of the 14 August 1786 for the amount of his Account for Supplies furnished to Indians and for Pay of an Interpreter and Labourer




   from 10th July 1786 to 14 October 1788
337. 67



To Richard Butler Executor to the Estate of William Butler deceased, for said Williams pay as Deputy Superintendant of Indian Affairs Northern Dept. from 17th March 1787 to 14 October 1788




   pr. Act of Congress of 8th. August 1786
788. 35



To James O Hara Attorney for George Loveless for his services under the Superintendant of Indian Affairs in the Northern Department from the 8th. February 1788 to the




   14 October following
209. 77



To James O Hara attorney for Joseph Nicholson for his services under the said Superintendant as an Indian Interpreter from




   11th. February 1788 to 14th October following
255. 73




To James Rankin employed by said Superintendant, for his pay and Expences as a Messenger to the Indian Nations from




   22 January 1788 to 14 October following
878. 78



To Isaac Williams employed by the Superintendant of Indian Affairs for the Northern Department for his Pay as an Interpreter to the Wyandott Indians from 20th. of March 1788 to 14th October




   following
416. —



To William Wilson employed by said Superintendant as a




   Messenger to the Indian Nations being for a balance due him
958. 80



To the Secretary at War for so much advanced by him for George Morgan White Eyes an Indian Youth lately at Princeton College placed under the Superintendance of Col George Morgan by Congress, Vidé their Act of 13th. October 1781. being for sundry Articles of Cloathing a Horse and Money supplied him to carry him back to his own Country as pr. Account settled at the




   Treasury Amounting to
Dollars   425.52




Deduct so much thereof remaining of the Grant of Congress by their Act of Appropriations for the Services of the Year 1789




  244.10





181. 42



To the Secretary at War for so much advanced by him to Governor St. Clair for Indian services out of the Sum of twenty thousand Dollars granted by Congress for the “Expences which may attend Negotiations or Treaties with the Indian Tribes and the appointment of Commissioners for managing the same” by Act dated the 20th. August 1789, but which the Comptroller of the Treasury does not admit as a part of the Sum thus appropriated upon the account thereof stated for Settlement by the




   Secretary at War
500. —



For supplying the Troops with Rations and for Transportation Service




To James O Hara Contractor for the Year 1788 for the Amot. of sundry accounts adjusted at the Treasury the 4th. & 8th. of June




   1790 under a Contract made with the late Board of Treasury
4,073. 83



Late Loan Office




To Richard Wylie (late Loan Officer for the State of Georgia) for so much unprovided for and for the full payment of his account as settled at the Treasury the 14th. May 1790 Vizt.





For his Salary from 3 July 1786





  
  
  
  
    
      to 31st. of December 1789. at
      Dollars.90
      Cents
    
    
      600 Dollars pr. Ann.
      2,096.66
    
    
      Stationary and Office expences
        85.78
    
    
             Dolls
      2,182.60
    
  





Deduct sundry Sums already appropriated Vizt. By Act for the Services of the year 1789 included under the Loan Office





  
  
  
  
  
    
      head &c. sum of 6225 Dollars
      345.86
      
      
    
  




By Act for the Services of the Year 1790 under the Head of Loan Office & included in the Sum of





  
  
  
  
  
    
      6,725 Dollars
      340.—
      
      
    
  




Also for so much stated to be the balance, but as his Account was not at that time settled, & was debited with a Sum of money he had not received a variation arises therefrom of





  
  
  
  
  
    
      
      692.50
      
      
    
    
      
      
      1,378.36
      
    
  





804. 24.



To the Representatives of the Honble John Laurens Esqr. deceased, late Special Minister from the United States to the Court of Versailles, for his Salary from the 11th. of December 1780 (the day of his appointment) to the 5th. of September 1781 (the day Congress permitted him to join the Army) at the rate of £2500 Sterling pr Annum, agreeably to an Act of Congress for




   that purpose dated the 1 March 1785
8,188. 73



To LeRoy & Bayard Merchants of New York




For so much due to them on a Contract made with the Secretary of the Treasury on the 29th. of March 1790—




They Contracted to deliver and agreeably to the same they have delivered Bills of Excha. on Amerstdam to the Amount of 100,000 Current Guildres in favour of the Commissioners of Loans for the United States, for the Payment of the Dutch Interest becoming due in the Year 1790 at the rate of 400 Dollars for every 1140 Current Guilders and which Amounts to




Dollars. Cts.







    
  35,087.71.







Deduct so much heretofore appropriated







    
  32,000.—








3,087. 71



To Constant Freeman of the Province of Canada




To discharge a Bill of Exchange dated Quebec 5th. August 1776 drawn by William Thompson William Irvine, Christopher Greene, John Lamb, Timothy Bigelow and Danl. Morgan On Meredith and Clymer











Dollars.     


For the sum of
1,677.70.     


 Interest on Do.
1,386.85.     


Sundry Costs of Protest
  58.73.     


Amounting to Dollars
3,123.28/100



3,123. 28.



according to the Auditors adjustment thereof the 10 July 1790 and admitted by the Comptroller of the Treasury the 15th following. This Claim so far as respects the advance of money to relieve the distresses of the American prisoners being in every respect similar to that of John McCord, to whom Congress by their Act this session have made payment, It is therefore




   submitted for an appropriation




To John Neufville late Loan Officer for the State of South Carolina for a balance due to him on a settlement of his Account at the Treasury on the 30th. April last, for his Salary and Stationary from the 27 July 1786 to the 31 December 1789







   is
Dollars 2,796.81.







Deduct so much already provided for. Vizt.







By Act making appropriation for the




year 1789   6 months salary
400.—



Do. for 1790 … ditto …
400.—



   Do. in the Estimate of Extraordinaries
1,241.23.





2,041.23







           leaves to be provided for
755. 58.



To Monsr. LeRay de Chaumont as Stated by the Auditor and




  admitted by the Comptroller of the Treasury the 31st May 1790




“For the balance of an Account admitted by Thomas Barclay Esqr. Commissr. for adjusting the accounts of the United States in Europe dated 15th June 1784.




sols. denrs.




Amounting to Livres 4684.   16.   6




   equal to
892.35




Also for the balance of an Account settled by James Milligan Esqr. including Interest to 18th. August 1784 which sum is




   Credited in the Books of the Treasury”
8,158.98





9,051. 33



Western Territory




To Andrew Ellicott employed to compleat the Survey directed by a Resolve of Congress of 26 August 1789. for so much unprovided for, and payment of the balance upon the settlement of his account at the Treasury the 26th. March last Vizt.





   The Amount of his Account thus settled is
2,359.78




   Deduct the amount Granted for this service by   the Act making appropriations for the   present Year
2,160.—





199. 78.



To Isaac Guion employed for the purpose of carrying into Effect the Resolve of Congress of 26th. August 1789. for the Amount of his adjusted Claim for services and Expences by direction of the




President of the United States
632. 80



To Thomas Franklin employed by the late Board of Treasury as Auctioneer to sell Lands surveyed by the United States in the




Western Territory. 16 Days at 3 Dollars per day
48. —



Bills of Exchange Drawn for the Exigencies of the Late War




For to discharge the Claim of Shedden Patrick & Compy. Merchants of the City of New York, founded on an account adjusted at the Treasury the 17 May 1790, being for a sett of Bills of Exchange No. 39, drawn on the Honble Benjamin Franklin and which remain upaid
200. —





34,691 80


To Make Good Some Deficiencies in the Former Estimates on Which Appropriations Were Made by Congress




Treasury Department




For repayment to the Treasurer of the United States Costs of Protest on a Bill of Exchange which was drawn by mistake on the Deputy instead of the Collector and was therefore returned




   under Protest for non payment
41. 47



For the payment of two additional Clerks to be appointed by the Secretary of the Treasury employed in the Treasurers Office for the purpose of counting & examining the Old & New Emissions of Continental Money & Indents—estimate for 5 Months at




   500 Dolls. pr. Annum
416. 64



To repay to the Treasurer so much which was appropriated for the use of his Office for the Year 1789 and which was applied with other Contingent monies for the use of the Office of the Secretary of the Departmt. the Comptrollers




   Auditors and Registers
100. —



For the Salary of an additional Clerk employed in the Office of the Secretary of the Treasury from the 10th. May 1790 to 31 December following both days inclusive




   at 500 Dollars pr. Ann
323. 28




The Incidental and Contingent Expences of the Treasury Department are found to exceed the Sum estimated and Appropriated for the Year 1790 Vizt.—




The Sum appropriated was Dollars
1,800.—   




The Expenditures upon Accots. Officially settled, have been to this time
1,396.77.   




leaving on hand only the Sum of Dolls
403.23/100




There will be required to pay Rent of the House occupied for the several Offices
500.—   




Ditto for the use of an additional Office for the Auditor
40.—   




For new Books & Stationary for the Dept
500.—   




For printing Registers and other forms under the Act for Registering Vessels
200.—   




For Cases and Boxes for public accounts
250.—   




For Wood—12 fire places estimate 60 Cords at 5 Dollars
300.—   




And for Contingencies
 150.—   





1,940.—   




   Deduct so much on hand
403.23   





1,536. 77



Department of State




The Secretary of State in addition to the Sum heretofore appropriated for him (previous to his arrival) estimates for his Department as follows Vizt.




The Interpreter of the French Language continued in Office under the Act of Congress of 11th. February 1781. For his Salary from 1 January to 31 December 1790
250.—   




For an additional Sum of fifty Dollars to his Office keeper and Messenger for the Year 1790 to put him on a footing with the Office keeper & Messenger in the Treasury Department
50.—   




For the additional Clerk (in his Office for the Home Department) from the 1 April 1790 to the 31 December following at 800 Dollars pr. Ann.
600.—   




The Extra expences of his Office are estimated more than was provided for
250.—   





1,150.—



Indian Department




To Richard Winn, late Superintendant of Indian Affairs in the Southern Department, for the difference between the Pay of a Superintendant of Indian Affairs at 1000 Dollars per Annum as fixed by Congress on the 8th. of August 1786 and the Pay of a Deputy at only 500 Dollars per Annum from the 29th. of August 1788 to the 29th of November following as per Account




   adjusted at the Treasury
125. —



To James Burnside late Clerk to the Commissioner for settling the Accounts of the Marine, Clothing & Hospital Departments for his Salary from 8th May 1789 to the 1st. August following; founded on a Certificate of the Auditor of the Treasury dated in his Office the 16th. of February 1790 and which should have been stated in the former Estimate of Extraordinaries and added to the Sum of 628. 26/100 Dollars which was appropriated




   for a Similar Purpose.
110. 31.



To Thomas Smith late Loan Officer for the State of Pennsylvania, for Six Months service in the present Year at the rate of his former Salary, as a Compensation for Executing the Business of exchanging the Pennsylvania Loan Office Certificates for those




   of the United States
750. —



For the Payment of an Account presented by Richard Phillips late Steward of the Household of the President of Congress under the former Government for sundry Expenditures for Marketing and for sundry articles purchased between the 17th. of December 1788 and the  1789 when he delivered up the furniture and other Articles preparatory for the reception of the President of the United States.




Amounting to Dollars
138.36.




And for the discharge of sundry Accounts brought in.
Vizt.







  Walter Nichols
  for
  Groceries
  £ 8.17.  


  Cobus Mires
  “
  Wood
  11. 2.  


  ——— Bradhurst
  “
  Milk
  3.19.  


  Henry Arcularius
  “
  Bread
  6.16.  


  Appleby & Matlock
  “
  Beer
  5.—.  


  Richard Phillips
  “
  Salary
  14.12.  


  Palsey Phillips
  “
  Do
   24.15. 8


  New York
  £75. 1. 8


  = to 187.70
  


326.  6.




To John Halstead formerly a Commissary in Canada for the Balance which remains unpaid of a Grant made to him by Congress as




   per their Act of 4th. June 1788
39. 62



To the Estate of Hugh Smith late Post Master at the Head Quarters of the Army, for a balance due to the deceased for his Services on the settlement of the Accounts of Peter Baynton Esqr. late Comptroller of the Post Office as adjusted at the Treasury on the 12th. of November 1782 and which is now claimed by




   Daniel Dennison Administrator of sd. Estate
   120. 65.





5,039 80


Note   This Claim is stated payable in Specie; because the several Officers of the Post Office have received their respective balances in Specie.




To Complete the Survey Directed by Act of Congress of the 26th. of August 1789.




Mr. Andrew Ellicott who proceeded with this business as far as it was practacable last year has been employed since the 1 June 1790 in carrying on the said Survey—before his departure from New-York he left with the Secretary of the Treasury an Estimate of the Expense (exclusive of his allowance) which would attend the perfecting the same




Amounting to
Dollars 1,452.—




4 Months allowance for his own Services at 5 Dollars pr. day
 610.—






2,062 —


The House of Representatives having by their Act for settling the Accounts of the United States made a provision whereby the Clerks employed or to be employed by the General Board of Commissioners shall receive like Salaries as Clerks employed in the Treasury Department. There will be required to pay such




   additional Salary for Six Months

200 —


To Matthias Ogden Assignee of Albion Cox for the amount of an Account settled at the Treasury the 4th. August 1790 being for a pair of dyes made for the purpose of striking Indian Medals;




   by direction of the late Board of Treasury

140 —


Loan Officers, to be appointed under “An Act making provision for the Debt of the United States.”






  
    for
    the state of
    New Hampshire
    650.—
  
  
     “
    
    Massachusetts
    1,500.—
  
  
     “
    
    Rhode Island &c.
    
  
  
    
       Providence Plantations
    600.—
  
  
  
     “
    
    Connecticut
    1,000.—
  
  
     “
    
    New York
    1,500.—
  
  
     “
    
    New Jersey
    700.—
  
  
     “
    
    Pennsylvania
    1,500.—
  
  
     “
    
    Delaware
    600.—
  
  
     “
    
    Maryland
    1,000.—
  
  
     “
    
    Virginia
    1,500.—
  
  
     “
    
    North Carolina
    1,000.—
  
  
     “
    
    South Carolina
    1,000.—
  
  
     “
    
    Georgia
      700.—
  
  
    Dollars
    13,250.—
  






Per Annum, Estimate for five Months salary

   5,500 —



Dollars
104,327  22



Treasury Department   Registers OfficeAugust. 6th. 1790
Joseph Nourse Regr
To Alexander Hamilton Esqr. Secretary of the Treasury

